 In the Matter of ALUMINUM COMPANY OF AMERICAandNEW CASTLELODGE #3601 OF THE INTERNATIONAL DIE SINKERS CONFERENCECase No. 6-R-1058.-Decided January 30, 1945Mr. Harry Flynn,of Pittsburgh, Pa., andMessrs.H. J. MorrisonandThomas D. Jones,both of New Castle, Pa., for the Company.Messrs. J. G. MeinerandWalter T..Lynch,both of Cleveland, Ohio,for the Die Sinkers.Mr. Max W. Johnstone,of Akron, Ohio, and,31r.Reuben Peters,ofCleveland, Ohio, for the U. A. W.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by New Castle Lodge #360 2 of the In-ternational Die Sinkers Conference, herein called the Die Sinkers, al-leging that a question affecting commerce had arisen concerning therepresentation of employees of Aluminum Company of America, NewCastle, Pennsylvania, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon duenotice before Allen S. Sinsheimer, Jr., Trial Examiner.Said hear-ing was held at Pittsburgh, Pennsylvania, on December 19, 1944. TheCompany, the Die Sinkers, and International Union, United Auto-mobile, Aircraft & Agricultural Implement Workers of, America, andits Local 219, herein collectively called the U. A. W., appeared, partic-ipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.At the hearing the U. A. W. moved' for a dismissal of thepetition herein.The Trial Examiner reserved ruling on this motionfor the Board.For reasons stated in Sections III and IV,infra,theiThe record indicatesthat#360 is the correctdesignationof the Lodgeconcerned.herein.'The petition recites thatitwas filedby "New Castle Lodge #350.However, aspreviously indicated,the record disclosesthat#300 is the correctdesignation.60 N. L. R. B., No. 57.278 ALUMINUMCOMPANY OFAMERICA279motion is hereby denied.The Trial Examiner's rulings made'at'thehearing are free from prejudicial error and are hereby affirmed.Allparties-were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAluminum Company of America is a Pennsylvania corporation withits principalofficeslocated in Pittsburgh, Pennsylvania.The Com-pany owns and operates numerous plants and warehouses located in20 States of the United States. In addition, the Companyoperatesa plant located at New Castle, Pennsylvania, under lease from theDefense Plant Corporation, with which we are concernedherein.The New Castle plant, which commenced operations in February1943, is engaged in the manufacture of forgings.During the year1943, the approximate value of raw materials and other items pur-chased for use at said plant was in excess of $2,000,000, of whichamount 39percent was received from points outside the Common-wealth of Pennsylvania.During the same period, the Companymanufactured forgings at this plant valued inexcess of$3,000,000, ofwhich 94 percent was shipped to points outside the Commonwealth.The Company's purchases and sales with respect to the New Castleplant during the year 1944 were in approximatelythe same amountsand proportions.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDNew Castle Lodge #360 of the International Die Sinkers Con-ference is an unaffiliated labor organization, admitting to membershipemployees of the Company.International Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, and its Local 219, are labor organiza-tions affiliated with the Congress of Industrial Organizations, admit-ting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONBy letter dated October 27, 1944, the Die Sinkers requested recogni-tion from the Company as the collective bargaining representative ofcertain of its employees engaged in the New Castle plant .3The Coln-'This was the third such request.The prior requests were made by the Die Sinkers inletters dated June 1 and July 25,1944, respectively. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany replied by letter dated November 2, refusing to grant suchrecognition in the-absence of certification by the Board.On December 2, 1943, following the designation of the U. A. W. bythe Regional Director as collective bargaining representative of theproduction and maintenance employees of the New Castle plant (in-cluding die room employees), the Company and the U. A. W. executeda collective bargaining agreement which provided that it was to re-main in effect for a period of 1 year and for yearly periods thereafter"untilmodified, -after at least thirty (30) days' notice before theexpiration date."Prior to November 2, 1944, the U. A. W. notifiedthe Company that it desired to' modify this agreement in certainrespects, and, at the time of the hearing, these parties, then in theprocess of negotiating, were operating under a 30-day extension of the1943 agreement.'The U. A. W. contends that the 1943 agreement constitutes a bar toa current determination of representatives.We do not agree. Sincethe Die Sinkers gave timely notice of its claim, the contract cannot beasserted as a bar.Furthermore, even if the extension of this contracthad been entered into prior to August 27, 1944, and,even if such ex-tension had been reduced to writing (facts not disclosed by the record),the 1943 agreement, as extended, has "already expired, and is, there-fore, no bar.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the Die Sinkers represents asubstantial number of the employees in the unit it alleges as appro-priate .4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meiiningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Die Sinkers seeks a unit comprised of all employees of theCompany working on dies or parts of dies, including final inspectors,process inspectors, steel power saw operators, tool grinders, heattreaters-Class A, die room trainees, machine operators-Classes Aand B, bench hand-sheer tool operators-Classes A- and B, sand blast-ers-Class B, die sinker operators-Classes A and B, and squad lead-ers, but excluding sweepers, die room helpers, tool crib attendants,tool inspector helpers, pattern makers, pattern maker helpers; super-4The Field Examiner reported that the Die Sinkers submitted 55 designations which"checked on"the Company's pay roll for the period ending October 21, 1944,and thatthere were 89 employees in the alleged appropriate unitThe U. A W. relies upon its 1943 contract with'the Company for the establishmentof its interest.The employees in these six classifications are attached to the die room but do notwork directly on dies or parts of dies. ALUMINUM COMPANY OF AMERICA281intendents, foremen, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of' employees, or effectively recommend such action, and allother employees of the Company.The U. A: W. raises no substantialissue with respect to the specific classifications set forth above, butcontends that the unit is inappropriate in view of the Company's pasthistory of collective bargaining and because it does not encompass adistinct craft group.The Company takes nog position with respectto the propriety of the proposed unit.As hereinbefore indicated, the Company's operations at the NewCastle plant commenced in February 1943.On September 2 of thatyear, the U. A. W. filed a representation petition with the Board, seek-ing a unit of production and maintenance employees of that plant.°Following this action, the Company and the U. A. W. entered into aconsent election agreement, and the U. A. W. was subsequently desig-nated by the Regional Director as the collective bargaining represen-tative of the employees in the unit set forth in the consent electionagreement,which included, among others, die room employees.Thereafter, on December 2, the U. A. W. executed the 1943 'collective'bargaining agreement with the Company referred to above.' Thiscontract contained a maintenance of membership provision.The record indicates that in April 1944, the Die Sinkers becameaware of the fact that the Company engaged die sinking employees atthe New Castle plant,° and started its organizational activities.OnJune 22, it filed a representation petition, seeking a unit of die sinkingemployees, which it withdrew at the instance of the Regional Directorbecause of the 1943 agreement between the Company and the U. A. W.$On or about June 24, following a request of the U. A. W. that de-linquent members in the die room be discharged, a Federal conciliatorconferred with the two labor organizations and the Company. Sub-sequently, two employees of the die room were discharged,' pursuantto the provisions of the maintenance of membership clause in the 1943agreement, and on June 26, the die room employees "walked out."On July 1, most of these employees returned to work since arbitrationof the matter had been agreed upon by all concerned.A decision wasrendered by the arbitrator on July 22, in which he found that ap-proximately 40 employees in the die room were delinquent membersof the U. A. W. These employees were subsequently discharged, and° Case No. 6-R-806An amended petition was subsequently filed on September 10,1943'There is some indication that the Die Sinkers was cognizant of this fact on December17, 1943However,it is clear that the Die Sinkers first evinced an interest in employeesof the New Castle plant only after the 1943 agreement had been consummated.8Case No. 6-R-984. 282DECISIONSOF NATIONAL LABOR RELATIONS BOARD-again_ the die room employees "walked out."On July 31, the RegionalWar -Labor Board issued a directive, ordering these employees toreturn to work, and also requestedassistanceof the Die Sinkers ineffectingthis return.The Die.Sinkers gave such assistance, payingthe U. A. W. thedues of someemployees in order to keep them in goodstanding.Furthermore, it thereafter urged its members, who werealso membersof the U. A. W., to remain in good standing with thatorganization, and assisted them financially in doing so when necessary.On October 19, the Die Sinkers sent the Company petitions signed by70 die room employees, requesting that, if the current contract betweenthe Company and the U. A: W. were renegotiated or extended, an"escape clause" be placed in the maintenance of membership provisionso that members of the Die Sinkers could withdraw from the U. A. W.In view of all of the foregoing circumstances,we are ofthe opinionthat the history of collective bargaining is not determinative of theunit issuein this proceeding.' The established bargaining unit wasnot predicated upon any finding of the,Board, and there has not beena sufficiently long history of collective bargaining premised upon thisunit to preclude a finding that a smaller unit is appropriate.9Nor dowe attach any weight to the U. A. W.'s contention that the employeessought by the Die Sinkers do not constitute an identifiable craft.Thiscontention was rejected by us in a prior proceeding involvingsimilaremployees engaged at another plant of the Company."'We are per-suaded that all employees of the Company at the New Castle plantworking on dies or parts of dies may properly constitute a separateunit or be represented as part of the existing production and mainte-nance unit.Accordingly, before making a final determination as to the proprietyof the unit proposed by the Die Sinkers, we shall first ascertain thedesires ofthe employees themselves.We shall direct an election bysecretballot to be conducted among all employees of the Companyat the New Castle plant working on dies or parts of dies, including finalinspectors, process inspectors,steelpower saw operators, tool grinders,heat treaters-Class A, die room trainees, machine operators-Classes.A and B, bench hand-shear tool operators-Classes A and B, sandblasters-Class'B, die sinker operators-Classes A and B, and squadleaders, but excluding sweepers, die room helpers, tool crib attendants;tool inspector helpers, pattern makers, pattern maker helpers, superin-tendents, foremen, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, and all9SeeMatter of Federal Telephone and Radio Corporation,49 N. L.R. B 938.10 SeeMatter of Aluminum Company of America(Canonsburg Plant),55 N. L. R. B.407. ALUMINUM COMPANY OF AMERICA283other employees of the Company, who were employed during the pay-roll period immediately preceding the date of the Direction, herein,subject to the limitations and additions set forth in the Direction, todetermine whether they desire to be represented by the Die Sinkers orby the U. A. W. Upon the results of the election will depend, in part,our determination of the appropriate unit. If the employees in thisvoting group select the Die Sinkers as their bargaining representative,they will have thereby indicated their desire to constitute a separateappropriate unit. If, however, these employees choose the U. A. W.,they will have thereby indicated their desire to be part of the existingproduction and maintenance unit.DIRECTION OF ELECTIONBy virtue of and pursuant, to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 3, as amended, it isherebyDIREOrED that as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Aluminum Com-pany of America, New Castle, Pennsylvania, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Sixth Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Sections 10 and 11, of said Rules- and Regula-tions, among the employees of the Company at its New Castle, Penn-sylvania, plant, working on dies or parts of dies including final in-spectors, process inspectors, steel power saw operators, tool grinders,heat treaters-Class A, die room trainees, machine operators-ClassesA and B, bench hand-shear tool operators-Classes A and B, sandblasters-Class B, die sinker operators-Classes A and B, and squadleaders, but excluding sweepers, die room helpers, tool crib attendants,tool inspector helpers, pattern, makers, pattern maker helpers, super-intendents, foremen, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, and allother employees of the Company, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who have 284DECISIONSOF NATIONALLABOR RELATIONS BOARDsince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by New Castle Lodge #360 of the Interna-tional Die Sinkers Conference, or by International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,affiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining, or by neither.CHAIRMAN MILLIStook nopartin the consideration of the aboveDecision and Direction'of Election.0